      Case 1:20-cv-04883-DLC Document 44 Filed 04/16/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 NEW FORTUNE, INC.,                      :
                                         :
                          Plaintiff,     :            20cv4883 (DLC)
                                         :
                -v-                      :          MEMORANDUM OPINION
                                         :               AND ORDER
 APEX LOGISTICS INTERNATIONAL (CN) LTD., :
 and AEROFLOT AIRLINES,                  :
                                         :
                          Defendants.    :
                                         :
 --------------------------------------- X

APPEARANCES:

For the plaintiff:
Louis J. Maione
Law Offices of Louis J. Maione
303 E. 57th Street, 30th Fl.
New York, NY 10022
917-549-5693

For defendant Apex Logistics International (CN) Ltd.
Timothy James Nast
Tisdale & Nast Law Office, LLC
200 Park Avenue
Suit 1700
New York, NY 10166
212-354-0025

For defendant Aeroflot Airlines
Anthony Battista
Marissa Lefland
Condon and Forsyth LLP (NYC)
7 Times Square
New York, NY 10036
212-370-4453

DENISE COTE, District Judge:

     On February 11, 2021, New Fortune Inc. (“New Fortune”)

moved for reconsideration of the January 29, 2021 Opinion (the
      Case 1:20-cv-04883-DLC Document 44 Filed 04/16/21 Page 2 of 4




“January 29 Opinion”), which granted the defendants’ motions to

dismiss all New Fortune’s claims.      The motion for

reconsideration is denied.

     The January 29 Opinion is incorporated by reference, and

familiarity with it is assumed.      See New Fortune, Inc. v. Apex

Logistics Int'l (CN) Ltd., No. 20CV4883 (DLC), 2021 WL 309850

(S.D.N.Y. Jan. 29, 2021).     “[R]econsideration will generally be

denied unless the moving party can point to controlling

decisions or data that the court overlooked.”        Cho v. Blackberry

Ltd., 991 F.3d 155, 170 (2d Cir. 2021) (citation omitted).            “A

party may move for reconsideration and obtain relief only when

the party identifies an intervening change of controlling law,

the availability of new evidence, or the need to correct a clear

error or prevent manifest injustice.”       Id. (citation omitted).

A motion for reconsideration is “not a vehicle for relitigating

old issues, presenting the case under new theories, securing a

rehearing on the merits, or otherwise taking a second bite at

the apple.”    Analytical Surv., Inc. v. Tonga Partners, L.P., 684

F.3d 36, 52 (2d Cir. 2012) (citation omitted).        The decision to

grant or deny the motion for reconsideration is within “the

sound discretion of the district court.”       Aczel v. Labonia, 584

F.3d 52, 61 (2d Cir. 2009) (citation omitted).        The standard for

granting a motion for reconsideration is “strict.”         Cho, 991

F.3d at 170.


                                   2
      Case 1:20-cv-04883-DLC Document 44 Filed 04/16/21 Page 3 of 4




     New Fortune has not satisfied the standard for a motion for

reconsideration.   New Fortune contends that the Montreal

Convention covers claims for delay but not for nonperformance

and that the January 29 Opinion erred in finding that the first

amended complaint (“FAC”) alleged delay of a contract rather

than nonperformance.    The January 29 Opinion addressed New

Fortune’s argument about nonperformance and held that the FAC

alleged damages occasioned by delay in delivery and damage to

the delivered goods.    See January 29 Opinion at * 3.       A

disagreement with the Opinion’s analysis is not a ground for

reconsideration.

     New Fortune next argues that the January 29 Opinion

improperly decided issues of fact reserved for a jury.           This is

incorrect.   The January 29 Opinion determined that New Fortune

alleged claims that are preempted by the Montreal Convention.           A

decision on preemption is made by a court.

     Finally, New Fortune argues that it should have been

granted leave to replead.     New Fortune was already given the

opportunity to file an amended complaint.       An Order of September

25 permitted New Fortune to file an amended complaint after

defendant Aeroflot filed an answer, and New Fortune took

advantage of the opportunity and filed the FAC.        In opposing the

defendants’ motions to dismiss, New Fortune did not request a

second opportunity to amend.     Finally, New Fortune does not


                                   3
         Case 1:20-cv-04883-DLC Document 44 Filed 04/16/21 Page 4 of 4




identify what additional amendments it would like to make to its

pleading or attach a proposed second amended complaint.             There

is no error in not sua sponte giving New Fortune a second

opportunity to amend in these circumstances.           See Horoshko v.

Citibank, N.A., 373 F.3d 248, 249–50 (2d Cir. 2004) (A district

Court is “under no obligation to provide the [plaintiffs] with

leave to amend their complaint, much less provide such leave sua

sponte.”)

                                 Conclusion

     New Fortune’s February 11, 2021 motion for reconsideration

is denied.




Dated:       New York, New York
             April 16, 2021




                                      4
